Citation Nr: 1739341	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of the hearing is of record.

In November 2013 and February 2016, the Board remanded the issues on appeal for additional development, and the case has since been returned for further appellate review.  With regard to the claim for service connection for a left hip disorder, the Board finds that there was substantial compliance with the prior remands.  However, with regard to the Veteran's claim for service connection for a left knee disorder, further remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a left hip disorder, and the record does not contain a recent diagnosis of disability prior to filing of his claim.
CONCLUSION OF LAW

The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of his claim for service connection for a left hip disorder.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent evidence of record includes the Veteran's lay statements, including his testimony before the undersigned Veterans Law Judge in June 2013, VA examination reports and opinions from September 2006, April 2014, and June 2014, and the Veteran's treatment records.

In September 2006, the Veteran filed his claim for service connection for left hip disorder, to include as secondary to his service-connected right knee disability.
In September 2006, the Veteran underwent a VA examination of his left hip.  The examiner noted his in-service right knee injuries and subsequent surgeries.  Upon examination, there was no tenderness above the left hip.  X-rays of the left hip were unremarkable.

In his June 2009, the Veteran reiterated his contention that, due to placing more weight on his left side to compensate for the symptoms associated with his service-connected right knee disability, his left hip had suffered rapid deterioration.

During his June 2013 hearing before the undersigned, the Veteran alleged that he suffered from osteoarthritis of the left hip.

In April 2014, the Veteran underwent another examination.  With regard to his left hip he reported the onset of pain approximately 10 years prior after he underwent surgery on his left knee.  X-rays revealed that the osseous structures and joint spaces were intact, and the soft tissues were unremarkable.  The examiner noted that it was a normal examination, and there was no objective disease associated with the left hip.  In a June 2014 addendum opinion, the April 2014 examiner reiterated that there was no objective evidence of a disease associated with the Veteran's complaints of left hip pain.

The Veteran's VA treatment records are silent for an diagnoses related to the left hip.  

Based on the evidence of record, the Board finds that service connection for a left hip disorder cannot be established as the record fails to demonstrate a current left hip disability during the pendency of the appeal.  Furthermore, the record does not contain a recent diagnosis of left hip disability contemporaneous to when he filed his claim in September 2006.   See McClain, supra; Romanowsky, supra.  In this regard, despite the Veteran's reported symptoms of pain in the left hip, which he is competent to report, there are nevertheless no competent diagnoses at any point during the appeal period.  In this regard, both the September 2006 and April 2014 VA examiners all concluded that there was no evidence of a current left hip disorder, and x-ray evidence did not show arthritis.  
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have current disabilities for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Furthermore, as for any assertions by the Veteran as to the diagnosis of a left hip disorder, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of a left hip disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis of a left hip disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the diagnosis of a left hip disability requires specialized understanding, and because the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Moreover, with respect to the Veteran's claims of pain associated with his left hip, as noted above, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.

Finally, the Board notes that the Veteran testified that he was diagnosed with left hip osteoarthritis by a private doctor.  Although he was subsequently provided two opportunities in November 2013 and April 2016 to provide the necessary authorizations to allow VA to obtain these records, he has not done so.  In this regard, the Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If he wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

Therefore, based on the foregoing, the Board finds that service connection for a left hip disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against his claim.  As such, the doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left hip disorder is denied.


REMAND

In the February 2016 remand, the Board determined that the April and June 2014 VA opinions failed to reflect consideration of the Veteran's lay statements, including his June 2013 testimony, that the pain in his left knee began in-service following his right knee surgery in approximately 1993.  He also reported that his pain had been present ever since, and that it had progressively worsened.  Moreover, the Board noted that the opinions reflected an inaccurate factual premise, namely that the Veteran's discharge examination was silent for any left knee abnormalities when, in fact, the Veteran did not undergo a discharge examination.

Thereafter, in April 2016, the April 2014 VA examiner merely noted that the June 2014 opinion adequately addressed the issue at hand, and he declined to comment further.  In September 2016, the April 2014 VA examiner again declined to expand on his prior opinion noting that there had been no additional evidence added to the record that would change his prior opinion.

Due to the April 2014 VA examiner's unwillingness to provide an addendum opinion that addressed the Board's concerns, the AOJ sought a medical opinion from a different examiner in January 2017.  The examiner identified the Veteran's in-service treatment for both his right knee and his left knee, including the April 1991 treatment for a left knee injury and the May 1991 x-ray of his left knee.  The examiner then noted that the Veteran was considered to be a credible witness, that he was competent to attest to factual matters of which he had first-hand knowledge, and that his lay statements were considered in formulating the opinion provided.  The examiner concluded that, because there were no further complaints in his service treatment record, the April 1991 injury was acute, self-limited, and transient, and that his current left knee disorder was less likely than not associated with his military service.  The examiner also stated that, while his June 2013 testimony was considered, there was no clinical evidence of residuals and/or complications associated with the Veteran's left knee.  Finally, the examiner noted that current medical understanding failed to demonstrate a pathology between a knee disability in one extremity resulting in a disability in the other extremity.

The Board finds that the January 2017 opinion is inadequate.  Initially, with regard to the Veteran's lay statements, the examiner initially noted that he was competent and credible to report the nature and onset of his left knee symptoms; subsequently, however, the examiner merely relied on the lack of contemporaneous medical evidence to form her opinion.  In this regard, lay evidence concerning continuity of symptoms during and following service, if deemed credible, is ultimately competent, despite the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, although the examiner noted that current medical understanding failed to demonstrate a pathology between a knee disability in one extremity resulting in a disability in the other extremity, the Board finds that such rationale fails to support the conclusion that his left knee disorder was not aggravated by his service-connected right knee disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Instead, the language that one disability results in another implies causation.  As such, the opinion is inadequate.

Therefore, because the medical evidence of record is insufficient to resolve the Veteran's claim, and to ensure that any medical opinion fully considers his lay statement concerning the onset and continuity symptoms, the Board finds that the Veteran should be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether any currently-diagnosed left knee disorder is related to his military service, or whether such is secondary to his service-connected right knee disability.  The examination should be conducted by someone other than the individual who performed the April 2014 VA examination.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service symptoms, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disorder had its onset during, or is otherwise related to, his active duty service, to include his April 1991 in-service injury?  The examiner must comment on his June 2013 testimony that his left knee symptoms began shortly after his in-service surgery to his right knee in 1993.

b) If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's left knee disorder was caused by his service-connected right knee disability?

c)  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's left knee disorder has been aggravated by his service-connected right knee disability.  Aggravation means that there is a permanent worsening of the disability, beyond its natural progression.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The Board stresses that causation and aggravation are two separate inquiries, and both must be fully addressed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the above action, and any other development deemed necessary, readjudicate the appeal.  If a complete grant of all benefits requested is not awarded, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


